EXHIBIT ENTERPRISE PRODUCTS PARTNERS L.P. RECAST OF ITEM 1 FROM QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDING SEPTEMBER 30, 2009 Recast of Item 1.Financial Statements. INDEX TO SUPPLEMENTAL FINANCIAL STATEMENTS Unaudited Supplemental Condensed Consolidated Balance Sheets 2 Unaudited Supplemental Condensed Statements of Consolidated Operations 3 Unaudited Supplemental Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Supplemental Condensed Statements of Consolidated Cash Flows 5 Unaudited Supplemental Condensed Statements of Consolidated Equity 6 Notes to Unaudited Supplemental Condensed Consolidated Financial Statements: 1.Partnership Organization and Basis of Presentation 7 2.General Accounting Matters 9 3.Accounting for Equity Awards 11 4.Derivative Instruments, Hedging Activities and Fair Value Measurements 16 5.Inventories 25 6.Property, Plant and Equipment 26 7.Investments in Unconsolidated Affiliates 28 8.Business Combinations 29 9.Intangible Assets and Goodwill 30 10.Debt Obligations 32 11.Equity and Distributions 35 12.Business Segments 39 13.Related Party Transactions 43 14.Earnings Per Unit 47 15.Commitments and Contingencies 48 16.Significant Risks and Uncertainties 52 17.Supplemental Cash Flow Information 54 18.Supplemental Condensed Consolidated Financial Information of EPO 54 19.Subsequent Events 55 1 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED SUPPLEMENTAL CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) September 30, December 31, ASSETS 2009 2008 Current assets: Cash and cash equivalents $ 77.3 $ 61.7 Restricted cash 102.8 203.8 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $17.0 at September 30, 2009 and $17.7 at December 31, 2008 2,579.6 2,028.5 Accounts receivable – related parties 9.6 35.3 Inventories (see Note 5) 1,220.6 405.0 Derivative assets (see Note 4) 199.5 218.6 Prepaid and other current assets 168.0 149.8 Total current assets 4,357.4 3,102.7 Property, plant and equipment, net 17,297.0 16,732.8 Investments in unconsolidated affiliates 899.3 911.9 Intangible assets, net of accumulated amortization of $765.6 at September 30, 2009 and $675.1 at December 31, 2008 1,093.2 1,182.9 Goodwill 2,018.3 2,019.6 Deferred tax asset 1.1 0.4 Other assets 264.9 261.3 Total assets $ 25,931.2 $ 24,211.6 LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ 399.7 $ 388.9 Accounts payable – related parties 44.2 17.4 Accrued product payables 2,657.4 1,845.7 Accrued interest payable 163.1 188.3 Other accrued expenses 55.1 65.7 Derivative liabilities (see Note 4) 264.6 302.9 Other current liabilities 263.5 292.3 Total current liabilities 3,847.6 3,101.2 Long-term debt: (see Note 10) Senior debt obligations – principal 10,404.0 10,030.1 Junior subordinated notes – principal 1,532.7 1,532.7 Other 62.5 75.1 Total long-term debt 11,999.2 11,637.9 Deferred tax liabilities 69.6 66.1 Other long-term liabilities 151.2 110.5 Commitments and contingencies Equity: (see Note 11) Enterprise Products Partners L.P. partners’ equity: Limited Partners: Common units (475,293,998 units outstanding at September 30, 2009 and 439,354,731 units outstanding at December 31, 2008) 6,670.8 6,036.9 Restricted common units (2,658,850 units outstanding at September 30, 2009 and 2,080,600 units outstanding at December 31, 2008) 34.1 26.2 General partner 136.6 123.6 Accumulated other comprehensive loss (67.1 ) (97.2 ) Total Enterprise Products Partners L.P. partners’ equity 6,774.4 6,089.5 Noncontrolling interest 3,089.2 3,206.4 Total equity 9,863.6 9,295.9 Total liabilities and equity $ 25,931.2 $ 24,211.6 See Notes to Unaudited Supplemental Condensed Consolidated Financial Statements. 2 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED SUPPLEMENTAL CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions, except per unit amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008 2009 2008 Revenues: Third parties $ 6,679.0 $ 10,246.1 $ 16,688.4 $ 28,812.4 Related parties 110.4 253.0 422.2 731.7 Total revenues (see Note 12) 6,789.4 10,499.1 17,110.6 29,544.1 Costs and expenses: Operating costs and expenses: Third parties 6,128.2 9,875.1 15,046.4 27,593.5 Related parties 267.6 199.2 750.5 556.7 Total operating costs and expenses 6,395.8 10,074.3 15,796.9 28,150.2 General and administrative costs: Third parties 26.9 12.4 56.3 29.4 Related parties 25.4 21.5 77.0 71.0 Total general and administrative costs 52.3 33.9 133.3 100.4 Total costs and expenses 6,448.1 10,108.2 15,930.2 28,250.6 Equity in income of unconsolidated affiliates 15.0 10.1 32.0 31.8 Operating income 356.3 401.0 1,212.4 1,325.3 Other income (expense): Interest expense (161.0 ) (137.0 ) (472.0 ) (396.3 ) Interest income 0.3 2.5 1.9 6.2 Other, net (0.1 ) (0.7 ) 0.3 (1.0 ) Total other expense, net (160.8 ) (135.2 ) (469.8 ) (391.1 ) Income before provision for income taxes 195.5 265.8 742.6 934.2 Provision for income taxes (7.7 ) (7.7 ) (26.8 ) (20.1 ) Net income 187.8 258.1 715.8 914.1 Net (income) loss attributable to noncontrolling interest 25.1 (55.0 ) (91.0 ) (188.1 ) Net income attributable to Enterprise Products Partners L.P. $ 212.9 $ 203.1 $ 624.8 $ 726.0 Net income allocated to: Limited partners $ 171.3 $ 167.6 $ 504.6 $ 620.5 General partner $ 41.6 $ 35.5 $ 120.2 $ 105.5 Basic and diluted earnings per unit (see Note 14) $ 0.36 $ 0.38 $ 1.09 $ 1.41 See Notes to Unaudited Supplemental Condensed Consolidated Financial Statements. 3 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED SUPPLEMENTAL CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (LOSS) (Dollars in millions) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008 2009 2008 Net income $ 187.8 $ 258.1 $ 715.8 $ 914.1 Other comprehensive income (loss): Cash flow hedges: Commodity derivative instrument losses during period (8.3 ) (236.1 ) (146.9 ) (143.3 ) Reclassification adjustment for losses included in net income related to commodity derivative instruments 77.8 43.9 176.3 50.5 Interest rate derivative instrument gains (losses) during period (8.0 ) (1.1 ) 7.1 (46.1 ) Reclassification adjustment for (gains) losses included in net income related to interest rate derivative instruments 2.8 7.6 (2.5 ) Foreign currency derivative gains (losses) 0.2 (10.3 ) (1.3 ) Total cash flow hedges 64.5 (193.3 ) 33.8 (142.7 ) Foreign currency translation adjustment 1.1 0.4 1.7 0.5 Change in funded status of pension and postretirement plans, net of tax (0.3 ) Total other comprehensive income (loss) 65.6 (192.9 ) 35.5 (142.5 ) Comprehensive income 253.4 65.2 751.3 771.6 Comprehensive (income) loss attributable to noncontrolling interest 23.3 (78.0 ) (96.4 ) (179.7 ) Comprehensive income (loss) attributable to Enterprise Products Partners L.P. $ 276.7 $ (12.8 ) $ 654.9 $ 591.9 See Notes to Unaudited Supplemental Condensed Consolidated Financial Statements. 4 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED SUPPLEMENTAL CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Nine Months Ended September 30, 2009 2008 Operating activities: Net income $ 715.8 $ 914.1 Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation, amortization and accretion 619.9 540.7 Non-cash impairment charge 26.3 Equity in income of unconsolidated affiliates (32.0 ) (31.8 ) Distributions received from unconsolidated affiliates 55.2 50.5 Operating lease expense paid by EPCO, Inc. 0.5 1.6 Gain from asset sales and related transactions (0.5 ) (2.0 ) Loss on forfeiture of investment in Texas Offshore Port System 68.4 Loss on early extinguishment of debt 8.7 Deferred income tax expense 2.5 5.6 Changes in fair market value of derivative instruments 10.6 4.9 Effect of pension settlement recognition (0.1 ) (0.1 ) Net effect of changes in operating accounts (see Note 17) (574.9 ) (241.1 ) Net cash flows provided by operating activities 891.7 1,251.1 Investing activities: Capital expenditures (1,100.4 ) (1,844.7 ) Contributions in aid of construction costs 12.8 22.5 Decrease (increase) in restricted cash 100.8 (112.2 ) Cash used for business combinations (74.5 ) (408.8 ) Acquisition of intangible assets (1.4 ) (5.4 ) Investments in unconsolidated affiliates (13.9 ) (23.9 ) Proceeds from asset sales and related activities 2.9 8.0 Other investing activities 1.5 Cash used in investing activities (1,072.2 ) (2,364.5 ) Financing activities: Borrowings under debt agreements 4,963.8 10,209.3 Repayments of debt (4,594.0 ) (8,266.7 ) Debt issuance costs (5.5 ) (18.5 ) Cash distributions paid to partners (860.6 ) (770.9 ) Cash distributions paid to noncontrolling interest (see Note 11) (324.5 ) (276.0 ) Net cash proceeds from issuance of common units 878.2 57.2 Cash contributions from noncontrolling interest (see Note 11) 140.9 271.3 Acquisition of treasury units (1.8 ) (0.8 ) Monetization of interest rate derivative instruments (74.2 ) Cash provided by financing activities 196.5 1,130.7 Effect of exchange rate changes on cash (0.4 ) (0.1 ) Net change in cash and cash equivalents 16.0 17.3 Cash and cash equivalents, January 1 61.7 51.3 Cash and cash equivalents, September 30 $ 77.3 $ 68.5 See Notes to Unaudited Supplemental Condensed Consolidated Financial Statements. 5 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED SUPPLEMENTAL CONDENSED STATEMENTS OF CONSOLIDATED EQUITY (See
